Exhibit 10.34

 

Page 1

Trade Secret Agreement

   

As of September 28, 1995

       

Mr. Gerard M. Dombek

13539 Sunset Ridge Lane

St. Louis, Missouri 63128

 

Dear Gerry:

 

This letter, when signed by both of us, sets forth the terms and conditions upon
which you will continue to be employed by the Precoat Metals Division (the
"Division") of Sequa Corporation (the "Company"), as follows:

 

1.

During the term of your employment hereunder, you shall be a Vice President of
the Company and President and General Manager of the Division. You will report
to the President of the Company and/or to any other individuals designated from
time to time by the Company's Board of Directors (the "Board"). You will devote
your full attention and expend your best efforts, energies and skills on an
exclusive and full-time basis, to the business of the Division; provided,
however, that the foregoing shall not prohibit you from owning up to five (5%)
per cent of the stock of a publicly-traded company. The principal place of
employment is St. Louis, or any other location of the principal operational
office of the Division.

 

2.

In full consideration of all of the services to be rendered by you under this
Agreement, the Company will pay to you a base salary at the rate of $175,000 per
year during the term of your employment hereunder, payable in equal bi-weekly
installments. Your base salary will be reviewed on an annual basis during the
term of your employment hereunder and may be increased (but not decreased), at
the sole discretion of the Board (or a committee thereof), taking into account,
among other things, individual performance and general business conditions.
Based upon your performance and at the sole discretion of the Board (or a
committee thereof) you will also be entitled to share, on a discretionary basis,
in any incentive bonus in accordance with the then current provisions of the
Company's Management Incentive Bonus Plan (calculated within the range payable
to corporate officers of the Company and the Division during that year), for any
year that the Company determines it appropriate for the Division to pay
incentive bonuses.

 

3.

In addition to the foregoing compensation, you shall be entitled, during the
term of your employment hereunder, to the following:

   

(a)

the use of a Company-leased automobile in accordance with Company policy
generally applicable to its corporate officers as in effect from time to time
hereafter;

   

(b)

to participate in the same retirement, medical, dental, insurance and other
similar plans and programs that are generally provided by the Company to its
employees, in each case in accordance with the terms and subject to the
conditions of such plans and programs as in effect from time to time hereafter
(including deduction by the Company from your compensation of such amounts as
may be necessary for the maintenance of such coverage);



Page 2



 

(c)

paid vacation and holidays in accordance with Company policy generally
applicable to its corporate officers as in effect from time to time hereafter;

   

(d)

reimbursement of all authorized and reasonable travel, entertainment and other
expenses paid or incurred by you in the performance of your business obligations
hereunder, upon presentation of receipts or other appropriate evidence of such
expenses as the Company may request from time to time hereafter; and

   

(e)

reimbursement of the monthly dues, fees and assessments of the St. Albans
Country Club, St. Louis, Missouri (but not for any other expenses related to
such club membership).

 

4.

All of the foregoing compensation and benefits shall be subject to the payment
by you of applicable federal, state and local taxes and the withholding of such
taxes by the Company as may be required by applicable laws.

 

5.

(a)

The term of your employment hereunder is for a period commencing as at the date
hereof and ending December 31, 1997, subject, however to earlier termination
pursuant to the provisions of subparagraphs 5(b) or (c) below.

   

(b)

In the event of your death at any time during the term hereof, your employment
by the Company shall be deemed to have ceased as of the date of your death
without notice to your estate. If, during any twelve (12) month period (not
limited to a calendar year), you are absent from employment or substantially
unable to perform such duties as are required of you pursuant to the provisions
hereof by reason of illness or other incapacity, or any other cause of
whatsoever nature, for more than ninety (90) days in the aggregate, the Company
may, upon at least ten (10) days prior written notice to you (which notice shall
fix the date of termination) terminate the term of your employment hereunder.
Upon the termination of the term of your employment hereunder as aforesaid, the
Company shall be relieved of any and all further obligations to you arising out
of this Agreement, except for benefits available to you under the Company's
retirement plan, savings plan, disability program (if applicable), and any
accrued and unpaid salary and vacation benefits, and authorized but unreimbursed
expenses.

   

(c)

The Company shall have the right at any time to terminate your employment
hereunder for Due Cause, which termination shall be effective immediately upon
the issuance by the Company of written notice to you. For the purposes of this
Agreement, "Due Cause" shall mean (i) the intentional refusal (except by reason
of incapacity due to physical or mental illness or disability) by you to devote
your entire business time to the performance of your duties hereunder as
provided for in Section 1 above, (ii) a breach by you of the provisions of
Exhibit A annexed hereto, (iii) your conviction (including a conviction on a
nolo contendere plea) of a felony involving moral turpitude, (iv) your theft or
misappropriation of Company assets, (v) any willful, intentional or grossly
negligent act by you having the effect of injuring the reputation or business of
the Company (including, without limitation, a violation of the Company's Code of
Ethical Standards and Business Practice), or (vi) your repeated or continued
failure, neglect or refusal, to perform your duties as an employee of the
Company.

       

(d)

Upon the termination of your employment by the Company (other than for Due
Cause), you and the Company shall meet to discuss and, if appropriate, attempt
to negotiate an equitable severance arrangement consistent with and taking into
account your position, length of service, circumstances surrounding such
termination and the then severance practices of the Company.



Page 3



6.

Concurrently with the execution of this Agreement, you are executing the
Company's Trade Secret Agreement (a copy of which is annexed hereto as Exhibit
A) and hereby agree to be bound by the terms hereof, all of which are
incorporated into and made a part of this Agreement.

 

7.

You have represented that you have no agreement with or obligations to others in
conflict with this Agreement. There are no covenants, representations,
warranties, provisions or undertakings other than those contained in this
Agreement (including the annexed Exhibit A) and in the Incentive Stock Option
Agreement (a copy of which is annexed hereto as Exhibit B), which constitute the
entire agreement between us. This Agreement cannot be changed or modified except
in writing duly signed by each of us. This Agreement and your rights and
obligations hereunder may not be assigned or otherwise transferred by you, and
any such transfer or assignment shall be null and void.

 

8.

This Agreement shall be governed by, construed and enforced in accordance with
the internal laws of the State of New York applicable to contracts made and to
be performed entirely in such State.

   

If the foregoing is in accordance with your understanding of the terms of your
employment by the

Company, please sign and return to the undersigned the enclosed duplicate of
this letter. Upon our receipt of such fully executed copy, this shall become a
binding agreement between us.

   

Very truly yours,

   

SEQUA CORPORATION

     

By:







 

John J. Quicke, President

     

ACCEPTED AND AGREED TO:

     





GERARD M. DOMBEK

 

Dated:







   

EXHIBIT A

   

SEQUA CORPORATION

TRADE SECRET

EMPLOYMENT AGREEMENT

       

Gerard M. Dombek

Precoat Metals

As of September 28, 1995

Employee Name

Division/Unit

Date

         

During the course of your employment by SEQUA CORPORATION ("SEQUA") you may
acquire

information regarding one or more of the trade secrets belonging to SEQUA. These
trade secrets include business and technical information, whatever its nature
and form and whether obtained orally, by observations, from written materials or
otherwise, as for example: devices, formulas and compositions of matter and
processes relating to the manufacture of SEQUA's products; designs, drawings,
specifications and blueprints of machinery and equipment; lists of SEQUA'S
customers, suppliers, employees and their salaries; compositions of matter and
methods of manufacture of products under investigation in the laboratories,
pilot plants or plants of SEQUA; information on markets, end uses and
applications; and business procedures, costs, contracts, proposals and other
information relating to SEQUA's business. SEQUA has acquired these trade secrets
at great expense and for commercial advantage and, therefore, takes every
reasonable precaution to prevent the use or disclosure of any part of it by or
to unauthorized persons.

   

This letter, when accepted by you, will evidence your agreement in consideration
and as a condition

of your employment or continued employment by SEQUA and the wages or salary to
be paid to you by SEQUA:

 

1.

That you will not, in any manner, either during your employment or at any time
after termination of your employment with SEQUA, duplicate, remove, transfer,
disclose or utilize, or knowingly allow any other persons to duplicate, remove,
transfer, disclose or utilize information, property, assets, trade secrets or
other things of value of SEQUA which have not been subject to public disclosure,
except as required in the course of your employment at SEQUA. Further, upon such
termination of your employment with SEQUA you will immediately return to SEQUA
all property of SEQUA including any samples, notes, records, technical reports,
electronic records, market research reports, files, correspondence, plans,
research notebooks, drawings, customer lists, supplier lists, employee lists and
planning documents, as well as all copies thereof.

 

2.

That any and all inventions, discoveries, improvements, writings (including
computer software), or compilations which you may conceive or make, either alone
or jointly with others during your employment by SEQUA which relate to or are
useful in the business of SEQUA, will be the exclusive property of SEQUA and
will be regarded as SEQUA's trade secrets and you will promptly and fully
disclose all such inventions, discoveries, improvements, writings or
compilations to SEQUA.

Page 2

 

3.

That, irrespective of whether your employment by SEQUA may have terminated, you
will assist SEQUA, at SEQUA's expense, and sign any and all documents necessary
or appropriate to assign to SEQUA your entire right, title and interest in and
to any and all inventions, discoveries, improvements, writings or compilations
specified in Paragraph "2", and to prepare and execute such documents as shall
be necessary or appropriate to permit the expeditious preparation, filing or
prosecution of such applications for patents or copyrights, or the issuance of
patents or copyrights thereon in the name of SEQUA in any countries and to
protect the same against infringement by others.

   

4.

That you will not, anywhere in the United States or any other country where
SEQUA competes for business, during your employment by SEQUA and for a period of
one (1) year from the date of any termination of your employment, render
services directly or indirectly for employment, render services directly or
indirectly for your own account or to any person, firm or corporation
competitive with SEQUA, except that you may accept employment with a diversified
company so long as your employment pertains solely to that part of its business
which is not competitive with SEQUA and provided that, prior to accepting such
employment, SEQUA receives written assurances satisfactory to it from the
prospective employer that you shall not be required to render services in that
part of its business which does compete with SEQUA. If you are unable to obtain
employment consistent with your training and education solely because of the
provisions of this paragraph, such provision shall bind you as long as SEQUA, in
its sole discretion, makes payments to you of an amount equal to your monthly
base pay at termination (exclusive of extra compensation or employee benefits)
on or before the fifteenth day of each month; however, the total sum to be paid
by SEQUA shall in no event be any amount greater than the equivalent of twelve
(12) such monthly payments. You will, during each month for which you claim
payments, give SEQUA a detailed written account of your efforts to obtain
employment and such account will include a statement by you that, although you
conscientiously sought employment, you were unable to obtain it solely because
of the provisions of this paragraph. It is understood that SEQUA need not make a
monthly payment to you for any month during which you have failed to account to
SEQUA as provided for herein, but that the restriction on employment provided in
this paragraph shall still apply.

   

You shall be relieved of your agreement as in this paragraph set forth if an
officer of SEQUA gives you written permission to accept available employment, or
gives you a written release from the obligations of this paragraph, or fails to
make the monthly payment required in the above paragraph even though you have
fully complied with your obligation to provide detailed written accounts. Upon
your obtaining employment, you will promptly give written notice of such
employment to SEQUA. It is understood that SEQUA may discontinue the aforesaid
monthly payments at any time.

   

For the purpose hereof, a company will be deemed to be in competition with
SEQUA, if it is engaged in or intends to be engaged in, research or development,
production, marketing or selling any product or process which resembles or
competes with a product being made or sold by SEQUA or a process being employed
by SEQUA or a product or process upon which you were working during your
employment by SEQUA, or about which you acquire confidential information through
your work with SEQUA.



Page 3



 

5.

That you have represented that you have no agreement with or obligations to
others in conflict with this agreement; that your employment is not for any
definite period and may be terminated by either party at any time; that should
this agreement be adjudicated illegal in any respect by a court of competent
jurisdiction, then only such part of the particular provision so adjudicated
shall be abrogated and the remainder of such provision and all other provisions
of this agreement shall remain in full force and effect.

 

6.

That this Agreement shall bind your heirs, executors, administrators and legal
representatives and your rights and obligations hereunder may not be assigned or
otherwise transferred by you. Sequa may assign its rights, together with its
obligations hereunder, in connection with any sale, transfer or other
disposition of all or substantially all of its interest in the business or
activity in connection with which you are employed.

 

7.

That you understand and agree that in the event of your violation or breach of
your obligations under this Agreement, SEQUA shall be authorized and entitled to
obtain from any court of competent jurisdiction, preliminary and permanent
injunctive relief, in addition to any other rights or remedies to which SEQUA
may be entitled.

 

8.

That the obligations hereunder shall remain in effect during your employment by
SEQUA and thereafter whatever the reason for termination of such employment.

   

It is understood that the agreement evidenced by this letter constitutes the
entire agreement between

you and SEQUA, and cannot be changed or modified except in writing signed by an
officer of SEQUA.

     

SEQUA CORPORATION

       

By:







   

Title:







     

ACKNOWLEDGMENT AND ACCEPTANCE:

 

The undersigned hereby acknowledges receipt

of a copy of this Agreement and acceptance

of its terms.

     





Gerard M. Dombek

 

Date:









EXHIBIT B

 

SEQUA CORPORATION - 1988 KEY EMPLOYEES STOCK OPTION PLAN

 

INCENTIVE STOCK OPTION AGREEMENT







 

Pursuant to the terms of the 1988 Key Employees Stock Option Plan (the "Plan")
of Sequa Corporation, you are hereby notified that you were granted an Incentive
Stock Option to purchase all or a part of 5,000 shares of the Company's Class A
common stock, no par value, on the terms and conditions set forth below and in
the Plan, a copy of which is annexed hereto and made part hereof.

 

(a)

Option Price:

$32.25 per share

 

(b)

Terms of Option:

Five (5) years, expiring September 22, 1998

 

(c)

Amounts Exercisable:

   

1,666 shares, commencing September 23, 1994

 

1,667 shares, commencing September 23, 1995

 

1,667 shares, commencing September 23, 1996

 

(d)

Method of Exercise Option:

   

Written notice to the Company of exercise specifying the number of shares to be
purchased, accompanied by payment of the aggregate purchase price thereof, such
payment to be (1) entirely in cash, (2) entirely in shares by tendering and
delivering to the Company shares of the common stock of the Company owned
beneficially by optionee, or (3) partly in cash and partly in shares of common
stock.

     

(e)

Investment Representation:

   

The Committee (or the Board of Directors of the Company) may require as a
condition of exercise that you furnish an agreement (in such form as may be
specified) to the effect that the shares are being purchased for investment only
and not with a view to the distribution thereof.

   

SEQUA CORPORATION

     

By:







 

Chairman of the Board

 

Dated: September 23, 1993

 

ACCEPTED, SUBJECT TO THE

TERMS AND CONDITIONS HEREIN

AND IN THE PLAN:

   

By:







 

Gerard M. Dombek

 

         

As of December 31, 1997

     

Mr. Gerard M. Dombek

13539 Sunset Ridge Lane

St. Louis, MO 63128

 

Dear Jerry:

 

Reference is made to your Employment Agreement, dated as of September 28, 1995.
This is to confirm that the term of your Agreement with Sequa is hereby further
extended to December 31, 1999. Accordingly, paragraph 5(a) of your Employment
Agreement is revised to read in its entirety as follows:

   

"The term of your employment hereunder is for the period from September 28, 1995
to December 31, 1999, subject, however, to earlier termination pursuant to the
provisions of subparagraphs 5(b) or (c) below."

   

Except as set forth above, this letter shall not amend or affect your Employment
Agreement. Your underlying Employment Agreement, as hereby amended, is to remain
in full force and effect. If the above is in accordance with your understanding,
please sign the enclosed duplicate of this letter and return it to me. Upon my
receipt of your fully executed copy, this shall constitute a binding agreement
between us.

     

Very truly yours,

   

SEQUA CORPORATION

       

By:







 

John J. Quicke

 

President and Chief Operating Officer

       

AGREED TO AND ACCEPTED

     





Gerard M. Dombek

 

Date:









 

 

           

As of December 31, 1999

     

Mr. Gerard M. Dombek

13539 Sunset Ridge Lane

St. Louis, MO 63128

 

Dear Jerry:

 

Reference is made to your Employment Agreement, dated as of September 28, 1995.
This is to confirm that the term of your Agreement with Sequa Corporation is
hereby further extended to December 31, 2001. Accordingly, paragraph 5(a) of
your Employment Agreement is revised to read in its entirety as follows:

   

"The term of your employment hereunder is for the period from September 28, 1995
to December 31, 2001, subject, however, to earlier termination pursuant to the
provisions of subparagraphs 5(b) or 5(c) below."

   

Except as set forth above, this letter shall not amend or affect your Employment
Agreement. Your underlying Employment Agreement, as hereby amended, is to remain
in full force and effect. If the above is in accordance with your understanding,
please sign the enclosed duplicate of this letter and return it to me. Upon my
receipt of your fully executed copy, this shall constitute a binding agreement
between us.

     

Very truly yours,

   

SEQUA CORPORATION

       

By:







 

John J. Quicke

 

President and Chief Operating Officer

     

AGREED TO AND ACCEPTED

     





Gerard M. Dombek

 

Date:









           

As of March 1, 2001

     

Mr. Gerard M. Dombek

13539 Sunset Ridge Lane

St. Louis, MO 63128

 

Dear Jerry:

 

Reference is made to your Employment Agreement, dated as of September 28, 1995.
This is to confirm that the term of your Agreement with Sequa Corporation is
hereby extended to December 31, 2003. Accordingly, paragraph 5(a) of your
Employment Agreement is revised to read in its entirety as follows:

   

"The term of your employment hereunder is for the period from September 28, 1995
to December 31, 2003, subject, however, to earlier termination pursuant to the
provisions of subparagraphs 5(b) or 5(c) below."

   

Except as set forth above, this letter shall not amend or affect your Employment
Agreement. Your underlying Employment Agreement, as hereby amended, is to remain
in full force and effect. If the above is in accordance with your understanding,
please sign the enclosed duplicate of this letter and return it to me. Upon my
receipt of your fully executed copy, this shall constitute a binding agreement
between us.

     

Very truly yours,

   

SEQUA CORPORATION

       

By:









 

John J. Quicke

 

President and Chief Operating Officer

     

AGREED TO AND ACCEPTED

     





Gerard M. Dombek

       

Date:







